DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicants’ Remarks, filed June 21, 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Abraham, which has been previously cited.
Abraham further teaches data connection to transmit multicast data (Figure 8, Section 0147, multicast UPF transmits multicast data).  The combination of Salkintzis and Abraham teaches determining, by the core network user plane network element, a first data connection to transmit multicast data from the plurality of data connections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 9, 14 – 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis (US 2020/0336940) in view of Abraham et al. (US 2020/0068528).
Regarding Claim 1, Salkintzis teaches a method for sending data, comprising: establishing, by a core network user plane network element, a plurality of data connections to a terminal (Figure 2A, Section 0056, user plane function (UPF 225) establishes a plurality of data connections with the terminal (UE 205) via data connections (N3) and access network elements (NG-RAN 215, Non-3GPP access 220)); determining, by the core network user plane network element, a first data connection, wherein the plurality of data connections comprise the first data connection (Figure 2A, Section 0056, data connections (N3)); receiving, by the core network user plane network element, data sent to the terminal: and sending, by the core network user plane network element, the data to an access network element through the first data connection (Figure 2A, Section 0056, the data connections (N3) and access network elements (NG-RAN 215, Non-3GPP access 220) enable the received data by the UPF 225 to be sent to the UE 205).
Salkintzis does not teach receiving, by the core network user plane network element, multicast data sent to the terminal: and sending, by the core network user plane network element, the multicast data to an access network element through the first data connection and determining, by the core network user plane network element, a first data connection to transmit multicast data from the plurality of data connections
Abraham, which also teaches the use of UPFs, teaches receiving, by the core network user plane network element, multicast data sent to the terminal: and sending, by the core network user plane network element, the multicast data to an access network element through the first data connection (Figure 8, Section 0147, multicast data is transmitted to the UE via the base station 105-h, which is the access network element and the data connection between the base station and the UPF 802) and determining a data connection to transmit multicast data (Figure 8, Section 0147, multicast UPF transmits multicast data).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Salkintzis with the above features of Abraham for the purposes of efficiently providing data to a plurality of devices and improving the reliability of multicast transmissions as taught by Abraham. The combination of Salkintzis and Abraham teaches determining, by the core network user plane network element, a first data connection to transmit multicast data from the plurality of data connections.
Regarding Claim 14, Salkintzis teaches an apparatus for sending data, comprising: at least one processor; and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to: establish a plurality of data connections to a terminal (Figure 2A, Section 0056, user plane function (UPF 225) establishes a plurality of data connections with the terminal (UE 205) via data connections (N3) and access network elements (NG-RAN 215, Non-3GPP access 220), user plane functions are typically carried out via a processor that executes code or instructions stored in memory); determine a first data connection, wherein the plurality of data connections comprise the first data connection (Figure 2A, Section 0056, data connections (N3)), receive data sent to the terminal; and send the data to an access network element through the first data connection (Figure 2A, Section 0056, the data connections (N3) and access network elements (NG-RAN 215, Non-3GPP access 220) enable the received data by the UPF 225 to be sent to the UE 205).
Salkintzis does not teach receive multicast data sent to the terminal; and send the multicast data to an access network element through the first data connection and determine a first data connection to transmit multicast data from the plurality of data connections.
Abraham, which also teaches the use of UPFs, teaches receive multicast data sent to the terminal; and send the multicast data to an access network element through the first data connection (Figure 8, Section 0147, multicast data is transmitted to the UE via the base station 105-h, which is the access network element and the data connection between the base station and the UPF 802,) and determine a data connection to transmit multicast data (Figure 8, Section 0147, multicast UPF transmits multicast data).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Salkintzis with the above features of Abraham for the purposes of efficiently providing data to a plurality of devices and improving the reliability of multicast transmissions as taught by Abraham. The combination of Salkintzis and Abraham teaches determine a first data connection to transmit multicast data from the plurality of data connections.
Regarding Claim 20, Salkintzis teaches a non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium stores a computer program, and where when the computer program is run on at least one processor, the at least one processor is enabled to: establish a plurality of data connections to a terminal (Figure 2A, Section 0056, user plane function (UPF 225) establishes a plurality of data connections with the terminal (UE 205) via data connections (N3) and access network elements (NG-RAN 215, Non-3GPP access 220), user plane functions are typically carried out via a processor that executes code or instructions stored in memory); determine a first data connection, wherein the plurality of data connections comprise the first data connection (Figure 2A, Section 0056, data connections (N3)); receive data sent to the terminal; and send the data to an access network element through the first data connection (Figure 2A, Section 0056, the data connections (N3) and access network elements (NG-RAN 215, Non-3GPP access 220) enable the received data by the UPF 225 to be sent to the UE 205).
Salkintzis does not teach receive multicast data sent to the terminal; and send the multicast data to an access network element through the first data connection and determine a first data connection to transmit multicast data from the plurality of data connections.
Abraham, which also teaches the use of UPFs, teaches receive multicast data sent to the terminal; and send the multicast data to an access network element through the first data connection (Figure 8, Section 0147, multicast data is transmitted to the UE via the base station 105-h, which is the access network element and the data connection between the base station and the UPF 802,) and determine a data connection to transmit multicast data (Figure 8, Section 0147, multicast UPF transmits multicast data).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Salkintzis with the above features of Abraham for the purposes of efficiently providing data to a plurality of devices and improving the reliability of multicast transmissions as taught by Abraham. The combination of Salkintzis and Abraham teaches determine a first data connection to transmit multicast data from the plurality of data connections.
PLEASE NOTE: It has been established, as set forth above, that Abraham teaches the claimed multicast data and thus will not be repeated in the claim rejections that follow.
Regarding Claims 2, 15, The Salkintzis combination teaches all of the claimed limitations recited in Claims 1, 14.  Salkintzis further teaches determining, by the core network user plane network element based on identification information of the access network element, at least one data connection established by the terminal through the access network element, wherein the plurality of data connections comprise the at least one data connection; and determining, by the core network user plane network element, the first data connection from the at least one data connection (Figure 2A, Section 0056, user plane function (UPF 225) establishes a plurality of data connections with the terminal (UE 205) via data connections (N3) and access network elements (NG-RAN 215, Non-3GPP access 220), in order for the UPF to communicate with said access network elements via the data connections (N3) there would need to be an initial determination of the identification of said access network elements).
Regarding Claims 3, 16, The Salkintzis combination teaches all of the claimed limitations recited in Claims 2, 15.  Salkintzis further teaches determining, by the core network user plane network element from the at least one data connection, that a data connection through which the terminal first requests to receive the data is the first data connection (Figure 2A, Section 0056, UE (205) receives data via the data connections (N3) and access network elements (215,220)).
Regarding Claim 9, The Salkintzis combination teaches all of the claimed limitations recited in Claim 1.  Salkintzis further teaches receiving, by the core network user plane network element, second control plane information from a core network control plane network element, wherein the second control plane information is used to indicate the first data connection (Figure 2A, Section 0056, the N3 is associated with the UPF and the access elements (215, 220), which are control plane network elements, therefore the N3 is effectively user plane and control plane information, the N3 associated with Non-3GPP access is the second control information).

Claims 4, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis (US 2020/0336940) in view of Abraham et al. (US 2020/0068528), as set forth above regarding Claims 2, 15 and further in view of Ryu et al. (WO 2018/128528)
Regarding Claim 4, 17, The Salkintzis combination teaches all of the claimed limitations recited in Claims 2, 15.  The Salkintzis combination does not teach when the first data connection is deleted or deactivated, re-determining, by the core network user plane network element from the at least one data connection, a data connection used to transmit the multicast data.
Ryu, which also teaches the use of UPFs, teaches when the first data connection is deleted or deactivated, re-determining, by the core network user plane network element from the at least one data connection, a data connection used to transmit the data (Section 0499, shows N3, which is a data connection, can be deactivated and activated thus rendering a scenario wherein a data connection is deactivated and then activated at a later time).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Salkintzis combination with the above features of Ryu for the purpose of handing over only active PDU sessions when performing handover thus providing a more efficient handover process as taught by Ryu.

Claim 5 – 8, 10 – 12, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis (US 2020/0336940) in view of Abraham et al. (US 2020/0068528), as set forth above regarding Claims 2, 9, 15 and further in view of Qiao et al. (US 2019/0098537)
Regarding Claims 5, 18 The Salkintzis combination teaches all of the claimed limitations recited in Claims 2, 15.  The Salkintzis combination does not teach wherein before the determining, by the core network user plane network clement based on identification information of the access network clement, at least one data connection established by the terminal through the access network element, the method further comprises: receiving, by the core network user plane network element, first control plane information from a core network control plane network element, wherein the first control plane information comprises the identification information of the access network element and at least one of the following terminal information: an identifier of the terminal, an internet protocol (IP) address of the terminal, IDs of the plurality of data connections, or tunnel endpoint identifiers (TEIDs) of the plurality of data connections.
Qiao, which also teaches the use of UPFs, teaches receiving, by the core network user plane network element, first control plane information from a core network control plane network element, wherein the first control plane information comprises the identification information of the access network element and at least one of the following terminal information: an identifier of the terminal, an internet protocol (IP) address of the terminal, IDs of the plurality of data connections, or tunnel endpoint identifiers (TEIDs) of the plurality of data connections (Figure 1, Section 0175, the N3, with which the UPF communicates with (R)AN, which reads on a control plane network element, comprises the TEID and identification of the (R)AN, N3 therefore reads on control plane information).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Salkintzis combination with the above features of Qiao for the purpose of effectively relocating the UPF as taught by Qiao.
Regarding Claims 6, 19,The Salkintzis combination teaches all of the claimed limitations recited in Claims 5, 18.  Qiao further teaches sending, by the core network user plane network element, first request information to the core network control plane network element, wherein the first request information is used to request identification information of the data connection established through the access network element or the identification information of the access network element (Section 0175, UPF receives identification of (R)AN via the N3 from the (R)AN which also reads on a control plane network element, in order for the N3 to be established there would need to be some kind of initial handshaking and request process).
Regarding Claims 7, 11, The Salkintzis combination teaches all of the claimed limitations recited in Claims 5, 9.  Salkintzis further teaches sending, by the core network user plane network element, first user plane information to the core network control plane network element, wherein the first user plane information is used to request to receive the data (Figure 2A, Section 0056, UPF communicates with the RAN (215) via the N3, in order for the N3 to be established there would need to be some kind of initial handshaking and request process).
Regarding Claim 8, The Salkintzis combination teaches all of the claimed limitations recited in Claim 2.  Salkintzis further teaches receiving, by the core network user plane network clement, second user plane information from the access network element through the plurality of data connections (Figure 2A, Section 0056, the N3 associated with the Non-3GPP access is the second user plane information).
 The Salkintzis combination does not teach wherein the second user plane information comprises the identification of the access network element.
 Qiao, which also teaches the use of UPFs, teaches user plane information comprising the identification information of the access network element (Section 0175, identification of the (R)AN).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Salkintzis combination with the above features of Qiao for the purpose of effectively relocating the UPF as taught by Qiao.
Regarding Claim 10, The Salkintzis combination teaches all of the claimed limitations recited in Claim 9. The Salkintzis combination does not teach sending, by the core network user plane network element, second request information to the core network control plane network element, wherein the second request information is used to request to obtain identification information of data connection for transmitting the multicast data.
Qiao, which also teaches the use of UPFs, teaches sending, by the core network user plane network element, request information to the core network control plane network element, wherein the request information is used to request to obtain identification information of data connection for transmitting the data (Figure 1, Section 0175, in order for the data connection N3 to be used between (R)AN and UPF for transmission of data identification of said N3 would need to be determined).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Salkintzis combination with the above features of Qiao for the purpose of effectively relocating the UPF as taught by Qiao.
Regarding Claim 12, The Salkintzis combination teaches all of the claimed limitations recited in Claim 9.  Salkintzis further teaches a plurality of data connections (Figure 2A, Section 0056, plurality of N3 connections).
Salkintzis combination does not teach an ID of the terminal, an IP address of the terminal, IDs of the plurality of data connections, and TEIDs of the plurality of data connections, wherein the indication information is used to indicate whether the multicast data is transmitted through a data connection for transmitting the terminal information.
Qiao, which also teaches the use of UPFs, teaches a TEID of a data connection (Section 0175); wherein the indication information is used to indicate whether the multicast data is transmitted through a data connection for transmitting the terminal information (Section 0175, TEID reads on terminal information therefore the N3 which will be used for transmitting data is also used for terminal information).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Salkintzis combination with the above features of Qiao for the purpose of effectively relocating the UPF as taught by Qiao.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis (US 2020/0336940) in view of Abraham et al. (US 2020/0068528), as set forth above regarding 1, and further in view of Sridhar et al. (US 2010/0278178)
Regarding Claim 13, The Salkintzis combination teaches all of the claimed limitations recited in Claim 1.  Salkintzis further teaches receiving, by the core network user plane network clement, first user plane information, wherein the first user plane information is used to request to receive the data (Section 0056, N3 is used to transmit the request data to the (R)AN).
 Salkintzis combination does not teach counting, by the core network user plane network element and based on the first user plane information, a data volume of the multicast data.
Sridhar, which also teaches multicast data, teaches counting, by the core network user plane network element and based on the first user plane information, a data volume of the multicast data (Section 0022, monitoring the amount of data of multicast data based on the multicast connection).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Salkintzis combination with the above features of Sridhar for providing quick storage and replacement of received data as taught by Sridhar.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
August 22, 2022